UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7920


ANTONIO D. TISDALE,

                Petitioner – Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (4:04-cv-01319-PMD)


Submitted:   May 17, 2010                  Decided:    June 8, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio D. Tisdale, Appellant Pro Se.      Derrick K. McFarland,
SOUTH CAROLINA BUDGET AND CONTROL BOARD, Columbia, South
Carolina,   Donald  John   Zelenka,  Deputy   Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio     D.     Tisdale        seeks     to     appeal      the      district

court’s    order      denying      relief      on    his    28    U.S.C.      § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing         of    the    denial       of     a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)          (2006).          A

prisoner       satisfies         this        standard       by        demonstrating           that

reasonable       jurists        would     find      that    any       assessment         of     the

constitutional        claims      by    the    district         court    is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Tisdale has

not     made    the    requisite        showing.           Accordingly,          we      deny     a

certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss       the      appeal.         We       dispense      with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      DISMISSED



                                               2